                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

ALBUQUERQUE PUBLIC SCHOOLS,

        Plaintiff,
v.                                                                  Civ. No. 18-1029 KK/LF

LINDSAY SLEDGE et al.,

        Defendants.

Consolidated with

LINDSAY SLEDGE et al.,

        Plaintiffs,

v.                                                                  Civ. No. 18-1041 KK/LF

BOARD OF EDUCATION OF ALBUQUERQUE
PUBLIC SCHOOLS et al.,

        Defendants.


                  MEMORANDUM OPINION AND ORDER
      REGARDING ALBUQUERQUE PUBLIC SCHOOLS’ IDEA BRIEF IN CHIEF

        THIS MATTER is before the Court on Albuquerque Public Schools’ (“APS”) Original

Complaint for Review of IDEA Administrative Decision (Doc. 1) 1 (“Complaint”), filed November

6, 2018, and Albuquerque Public School[s’] IDEA Brief in Chief (Doc. 15) (“Appeal Brief”), filed

April 1, 2019, both seeking review of the October 7, 2018 Decision of the New Mexico Public

Education Department (“NMPED”) Due Process Hearing Officer (“DPHO”) in In re Sledge et al.

v. Albuquerque Public Schools et al., DPH No. 1819-01 (“Decision”). The Court’s jurisdiction

over APS’ Complaint arises under 20 U.S.C. § 1415, which provides that a party aggrieved by a


1
  References to “Doc.” are to the docket in Civ. No. 18-1029 KK/LF (D.N.M.). References to “Sledge Doc.” are to
the docket in Civ. No. 18-1041 KK/LF (D.N.M.). By Order entered July 23, 2019, the Court consolidated these
actions, however the dockets were not merged. (Doc. 25, Sledge Doc. 31.)
due process hearing officer’s decision pursuant to the Individuals with Disabilities Education Act,

20 U.S.C. §§ 1400 et seq. (“IDEA”), has the right to bring a civil action in federal court without

regard to the amount in controversy. 20 U.S.C. § 1415(i)(2)-(3).

         The Court, having reviewed the entire administrative record and the parties’ submissions

and being otherwise fully advised, FINDS that: (1) the Decision should be REVERSED to the

extent the DPHO concluded that APS failed to offer Student a free appropriate public education

(“FAPE”) for preschool; but, (2) the Decision should be AFFIRMED to the extent the DPHO

concluded that APS failed to offer Student a FAPE for kindergarten and ordered APS to offer

Student homebound services with optional socialization opportunities for her kindergarten year. 2

                                      I. Facts and Procedural History

         P. S.-G. (“Student”) was born in 2013. (Doc. 12-7 at 37.) Student has Dravet syndrome

and as a result has had life-threatening seizures since infancy. (Doc. 12-3 at 9, 12-14.) Student’s

physicians have prescribed legal medications to reduce the frequency and duration of her seizures.

(See, e.g., id. at 12-14, 104, 115.) However, these medications have not always been effective and

have caused serious side effects including inconsolable screaming and respiratory depression, and

Student often needed emergency medical services when these were the only medications she took.

(Doc. 12-3 at 12-14; Doc. 12-7 at 37-40, 65.)

         After Student’s family moved to New Mexico in 2016, the New Mexico Department of

Health (“NMDOH”) designated Student as a qualified patient with a debilitating medical condition

whose primary caregiver, Defendant Lindsay Sledge (“Mother”), may administer cannabis to her

pursuant to the Lynn and Erin Compassionate Use Act, N.M. Stat. Ann. §§ 26-2B-1 et seq.



2
  Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the parties have consented to the undersigned
to conduct dispositive proceedings and order the entry of final judgment. (Doc. 22; Sledge Doc. 21.)

                                                          2
(“CUA”). 3 (Doc. 12-7 at 41-42.) The administration of cannabidiol (“CBD”) three times daily as

a maintenance medication, 4 and cannabis oil at the onset of a seizure as a rescue medication, 5 has

greatly reduced the frequency and duration of Student’s seizures without any serious side effects.

(Id. at 42, 46.)

           In the fall of 2016, APS informed Mother that Student could not receive cannabis on school

grounds. (Doc. 12-7 at 45.) As a result, Mother requested homebound services for Student from

APS preschool IEP specialist Patty Odegard. 6 (Doc. 12-6 at 7, 9; Doc. 12-7 at 44-45.) In February

2017, Student’s neurologist, Seema Bansal, M.D., completed an APS form entitled “Consideration

for Home Bound Placement,” on which Dr. Bansal indicated that Student was “unable to function

in the school setting, even for a shortened day at this time or for a period totaling 52 weeks during

the school year.” (Doc. 12-3 at 80-81.) In addition, on March 1, 2017, Dr. Bansal wrote a letter

to whom it may concern, in which she stated:

           [c]hildren with Dravet syndrome may have prolonged seizures that require
           medication to stop. At home, “rescue medications” are used to stop these prolonged
           seizures. Generally, the use of rescue medications does not prohibit school
           attendance, if the school has a nurse or other provider who is comfortable

3 The CUA was amended on April 4, 2019. 2019 N.M. Laws Ch. 247 (S.B. 406) (approved Apr. 4, 2019). Citations
to New Mexico Statutes Annotated § 26-2B-1 and subsequent sections are to the CUA in effect when the DPHO issued
the Decision presently on appeal. The Court does not address the amended CUA in this Memorandum Opinion and
Order because it was not in effect at the time the DPHO issued her Decision and neither side has argued that it should
apply.

4 The United States Drug Enforcement Administration recently placed “FDA-approved drugs that contain CBD
derived from cannabis and no more than 0.1 percent tetrahydrocannabinols in schedule V” of the federal Controlled
Substances Act. 83 Fed. Reg. 48950-02, 2018 WL 4632087 (Sept. 28, 2018). However, there is no record evidence
that the CBD Mother gives Student is an “FDA-approved drug[].” Rather, the record reflects that at all relevant times
there was only one such drug, Epidiolex, and Defendants Sledge and Guba (“Parents”) had not yet decided whether
to seek a prescription for it due to its high cost and the risk of changing Student’s medication regimen. (Doc. 12-7 at
57-58, 63.)

5   The cannabis oil Mother gives Student has a 1:1 ratio of CBD to tetrahydrocannabinol (“THC”). (Doc. 12-7 at 64.)

6 The term “homebound services” refers to services provided in a student’s home “by [APS] personnel. They would
include licensed special education teachers and licensed related service providers.” (Doc. 12-8 at 30.)

                                                          3
        administering these medications . . . . [Student’s] mother states that prescribed
        rescue medications (rectal diazepam, intranasal midazolam) cause patient [to] be
        irritable for 24 hours after use. She reports that using CBD oil shortens the duration
        of the seizure without these side effects. While the number or length of school days
        can be adjusted for [Student], we cannot predict when or where her seizures may
        occur. There are no medical barriers to [Student] being in school. Home-bound
        education, however, will provide an environment in which [Student’s] mother is
        able to provide what she feels is an effective rescue medication.

 (Doc. 12-3 at 85.)

        APS determined that Student was eligible to receive special education and related services

due to her other health impairment (“OHI”) of Dravet syndrome, (Doc. 12-3 at 60-61, 74-76), and

held a meeting on March 16, 2017 to develop an IEP for her. (Doc. 12-3 at 87-97.) Mother

attended the meeting, as did Ms. Odegard and several other APS employees. (Id. at 87.) The Prior

Written Notice of Proposed Actions (“PWN”) generated at the meeting indicates that APS

proposed to provide Student with, inter alia, Extended School Year (“ESY”) services and special

education services for one hour per day in a special education preschool classroom, and the IEP

team accepted these proposals. (Doc. 12-3 at 96-97.) The PWN further indicates that APS

proposed to provide Student with homebound services, but the IEP team rejected this proposal

because Student “is able to attend her neighborhood school with accommodations specific to her

medical needs.” 7 (Id. at 96.)

        The parties dispute whether Mother agreed with the IEP team’s decision that Student

should attend preschool in lieu of receiving homebound services. Mother testified that she

requested homebound services, but “someone”—either Ms. Odegard or “the homebound




7 APS contends that the DPHO’s Finding of Fact No. 9 is clearly erroneous, (Doc. 15 at 27-28); and, the Court agrees
insofar as it mistakenly posits that the March 2017 IEP team rejected homebound services for lack of documentation.
(Doc. 12-1 at 395.) The DPHO cited to no record evidence, and the Court has found none, indicating that the team
rejected homebound services for this reason.

                                                         4
person” 8—“said she needed to try school before they went to homebound.” (Doc. 12-7 at 45.)

Ms. Odegard, in contrast, testified that Mother “did want [Student] to go to school,” (Doc. 12-6 at

17-18); and, APS employee Kathleen Barrett testified that Mother was told homebound services

were available to Student, but Mother “wanted [Student] in school; and the committee was doing

their best to find a way for [Student] to participate, and [Mother] was as well.” (Doc. 12-6 at 68,

70.) Also, on the date of the meeting, Mother completed a form entitled “Consent for Initial

Special Education Services,” on which she indicated: “I agree with the recommendations of the

IEP team and do give permission for my child to receive recommended services.” 9 (Doc. 12-4 at

102 (emphases in original).)

         Neither Student’s written IEP nor the PWN indicates that Mother planned to accompany

Student to preschool to remove her from campus and give her cannabis in the event of a seizure.

(See generally Doc. 12-3 at 87-97.) However, this plan was discussed at the meeting. 10 (Doc. 12-

6 at 12-13.) Mother testified that it was APS employee Rochelle Renteria who suggested that

Mother accompany Student to preschool, but Ms. Renteria disputed this. (Doc. 12-7 at 45; Doc.

12-8 at 7.) Student’s teacher Lisa Boles-Smith and school nurse Dany Mak were aware that


8 The “homebound person” was presumably Kathleen Barrett. (Doc. 12-7 at 45.) Ms. Barrett attended Student’s

March 2017 IEP to cover for APS’ homebound services head teacher. (Doc. 12-6 at 67-68.)

9APS submitted this document on August 20, 2018 in preparation for the due process hearing, as page 15 of its Exhibit
O. (Doc. 12-4 at 7-10, 102.) It does not appear to have been offered or admitted into evidence at the hearing or relied
on by the DPHO in her Decision. However, APS included it in the record of administrative proceedings filed in this
case, (id.), and Parents have not objected to its inclusion. The Court therefore finds that it may properly consider the
document in conducting its modified de novo review of the Decision. Garcia v. Bd. of Educ. of Albuquerque Pub.
Sch., 520 F.3d 1116, 1125 (10th Cir. 2008).

10The DPHO found that at the March 2017 IEP meeting, Mother “stated she had a one[-]hour window in which
Student’s medication had to be administered.” (Doc. 12-1 at 396 (citing Doc. 12-6 at 16, 18).) It is unclear whether
the DPHO (or Ms. Odegard, the witness on whose testimony the DPHO relied) was referring to Student’s maintenance
medication or her rescue medication. Regardless, Mother’s testimony at the due process hearing clearly establishes
that to be effective, Student’s rescue medication of cannabis oil must be administered within two to three minutes of
the onset of a seizure. (Doc. 12-7 at 46.)

                                                           5
Mother planned to accompany Student to preschool to remove her from campus and give her

cannabis in the event of a seizure. (Doc. 12-6 at 24, 34-35; Doc. 13-1 at 2-3.) At no time did

Parents provide Student’s school with medication to treat Student’s seizures. (Doc. 12-6 at 42;

Doc. 12-7 at 65.) Had Parents provided the school with prescription medication, the school nurse

could have administered it to Student. (Doc. 12-6 at 50; Doc. 12-7 at 34.)

       Student began attending preschool at her neighborhood APS school in March 2017. (Doc.

12-3 at 96, 169; Doc. 12-6 at 20.) For the rest of the 2016-2017 school year and for the ESY of

2017, Mother accompanied Student to preschool and sat in Student’s classroom so that she could

remove Student from campus and give her cannabis in the event of a seizure. (Doc. 12-6 at 20-

21; Doc. 12-7 at 45-46.) Student also attended preschool at her neighborhood APS school for the

2017-2018 school year, and Mother again accompanied Student so that she could remove Student

from campus and give her cannabis in the event of a seizure. (Doc. 12-3 at 169; Doc. 12-7 at 46-

47.) During this school year, however, Mother waited in her car or in the staff lounge pursuant to

Student’s teacher’s suggestion. (Doc. 12-6 at 20-21, 24, 34-36; Doc. 12-7 at 47.)

       Although her IEP called for her to attend preschool only one hour per day, Student often

stayed for the full two-and-a-half hours per day. (Doc. 12-3 at 96; Doc. 12-6 at 13, 20, 25; Doc.

12-7 at 46.) Student missed one or two days per week due to her, her siblings’, and Mother’s

appointments and illnesses. (Doc. 12-7 at 45-46, 48.) Despite her frequent absences, Student

made good educational progress. (Doc. 12-6 at 39, 62.)

       On March 12 and April 2, 2018, APS held a meeting to develop Student’s IEP for the 2018-

2019 school year, when Student would be attending kindergarten. (Doc. 12-3 at 185-86.) Mother,

Ms. Boles-Smith, and several other APS employees attended this meeting. (Id.) At the time of




                                                6
the meeting, Mother was considering homeschooling Student because she felt she could not be at

school with Student

       for six hours, because kindergarten is different than preschool in regards to
       [Student] missing days. She can’t miss several days a week because I have
       appointments or my other kids have appointments. You know, that won’t fly once
       she is in kindergarten. . . . I can’t be here all day, every day, I just can’t do that
       anymore.

(Doc. 12-7 at 50 (quotation marks omitted).) However, Mother wanted Student to receive a public

education and did not want to homeschool her. (Id.)

       According to the PWN generated at the March/April 2018 IEP meeting, APS proposed that

Student attend full-day kindergarten in a cross-categorical classroom at her neighborhood school

with a one-on-one educational assistant, and the IEP team accepted these proposals. (Doc. 12-3 at

197-98.) The PWN further indicates that APS proposed homebound services for Student, but the

IEP team rejected this proposal because “[a]t this time there is no documentation, medically or

academically, to support [h]omebound services.” (Doc. 12-3 at 197; see also, e.g., Doc. 12-6 at

30 (Ms. Boles-Smith testified that homebound services were “brought up” at the meeting); Doc.

12-8 at 4 (special education teacher S. Debban-Solomon testified that homebound services were

discussed at the meeting but “the team” felt a classroom was Student’s least restrictive

environment); Doc. 12-8 at 17 (head special education teacher H. Smith-Olson testified that

homebound services were discussed at the meeting but “[i]t did not seem an appropriate placement

for [Student] based on her educational needs”).) Mother testified that at the meeting, she told APS

special education principal Lisa Oliphant, “‘I sought out homebound and you guys denied it.’ So,

you know, we’ve already been down that road. And it was – you know, [Ms. Oliphant] said

[Student] needed to be in school.” (Doc. 12-7 at 57.)




                                                 7
         The PWN generated at the March/April 2018 IEP meeting also indicates that Mother

proposed an abbreviated schedule for Student, but the IEP team rejected the proposal because

“[t]here is no current data that supports the need for an abbreviated schedule at this time.” (Doc.

12-3 at 197; see also, e.g., Doc. 12-6 at 31; Doc. 12-7 at 17.) Mother explained that she requested

an abbreviated schedule for Student because she could not accompany Student to school all day,

every day, nor was she willing to send Student to school without the means to receive cannabis as

a rescue medication. (Doc. 12-7 at 50.) Although any APS parent has the right to request half-

day kindergarten, Mother testified that she did not know about this right and Ms. Oliphant did not

advise her of it. (Doc. 12-7 at 21-23, 53.) Ms. Oliphant confirmed Mother’s testimony on this

point but added that she told Mother she could reach out to Student’s school principal “[a]bout her

options.” 11 (Id.)

         APS kept the following health records regarding Student:

         (1) a “Health Evaluation Summary” by Joan Gugliotta, R.N., dated August 25, 2016,

stating that Student was “on Kep[p]ra 12 and CBD daily . . . and Versed 13 and Cannabis as needed,”

(Doc. 12-3 at 40);




11The DPHO noted “several inconsistencies in the testimony of Ms. Oliphant” and found that “[s]he did not present
as a credible witness.” (Doc. 12-1 at 402.)

12 Levetiracetam, also known as Keppra, “is used in combination with other medications to treat certain types of

seizures in adults and children with epilepsy.” https://medlineplus.gov/druginfo/meds/a699059.html (last visited Jun.
4, 2019).
13
  Midazolam, also known as Versed, is used “before medical procedures or before anesthesia for surgery to cause
drowsiness, relieve anxiety, and prevent any memory of the event. Midazolam is in a class of medications called
benzodiazepines.” https://medlineplus.gov/druginfo/meds/a609003.html (last visited Jun. 4, 2019).

                                                         8
        (2) a “Medical Examination Form” by Dr. Bansal, dated November 9, 2016, listing

Student’s medications as levetiracetam, acetazolamide, 14 and CBD, (Doc. 12-3 at 57);

        (3) a “Seizure Medical Management Plan” by Mother, dated March 29, 2017, listing

Student’s medications as Keppra, Diamox, and CBD, (Doc. 12-3 at 108);

        (4) two forms entitled “Student Health Action Plan for Staff, Seizure Disorder” by Nurse

Mak, dated March 29, 2017 and April 26, 2017, stating that Student was “currently attending

school with mom’s supervision” and not on medication at school, and instructing staff to “[c]lear

path so mom may safely evacuate [Student] off campus” in the event of a seizure, (Doc. 12-3 at

112; Doc. 12-4 at 254);

        (5) a “Seizure Medical Management Plan” by Dr. Bansal, dated April 6, 2017, and a

“Seizure Action Plan” by Dr. Bansal, dated September 27, 2017, listing midazolam as Student’s

medication in the event of a seizure, (Doc. 12-3 at 104, 115);

        (6) a “Summary of Student Health Logs” indicating that Student had seizures at school on:

(a) June 21, 2017, on which date Mother removed her from campus “to take home and administer

cannabis”; and, (b) August 29, 2017, on which date Defendant David Guba took Student home,

(Doc. 12-3 at 99-100; see Doc. 12-6 at 51);

        (7) a form entitled “Student Health Action Plan for Staff, Seizure Disorder” by Nurse Mak,

dated October 10, 2017, stating that Mother was on school campus while Student was in class and

Student was “not on medication at school,” and instructing staff to “clear path so mom may safely

evacuate [Student] off campus” in the event of a seizure, (Doc. 12-3 at 110); and,




14 Acetazolamide, also known as Diamox, is used “to help control seizures in certain types of epilepsy.”
https://medlineplus.gov/druginfo/meds/a682756.html (last visited Jun. 4, 2019).
                                                   9
         (8) an “Individualized Healthcare Plan” (“IHP”) by Nurse Mak, dated March 19, 2018,

stating that Student was on Keppra daily at home, “Parent cho[se] not to keep Versed in Health

Office as [e]mergency [m]ed[ication],” and there was “[n]o [e]mergency [m]ed[ication] in

H[ealth] O[ffice],” and listing as “nursing interventions” to “[c]reate [an] Emergency Evacuation

Plan and distribute to classroom staff” and to “[i]nstruct staff in safe emergency care of [Student]

during a seizure.” 15 (Doc. 12-3 at 200.) This IHP was attached to Student’s March/April 2018

IEP. (Doc. 12-3 at 188.)

         Nurse Mak testified that there were other IHPs for Student, including one for the 2016-

2017 school year. (Doc. 13-1 at 3.) However, she did not describe the contents of these IHPs, and

they are not included in the record. 16

         On July 3, 2018, Parents submitted a Request for Due Process Hearing against Local

Educational Agency and State Educational Agency (“Request”) pursuant to the IDEA. (Doc. 12-

1 at 5-22.) Parents’ Request identified their “proposed resolution . . . to the extent available” as

follows: (1) Student should attend full-time kindergarten and receive cannabis as needed from

trained school personnel; (2) APS and the NMPED should work together to extend the CUA’s

waiver of civil and criminal penalties for the administration of cannabis to qualified students to all

school personnel who work with Student during the school year; (3) APS and the NMPED should

compensate Mother for the hours she accompanied Student to preschool in 2017 and 2018 at the

hourly wage of an educational aide; (4) APS should amend Student’s IEP to accurately reflect her


15 Pursuant to this plan, Nurse Mak instructed staff to contact Mother and herself and make a note in a seizure log if

Student had a seizure. (Doc. 13-1 at 3.)

16The DPHO found that “[t]he school nurse believed there were several IHPs . . . for Student, all designating [Mother]
as the person to deal with emergency care.” (Doc. 12-1 at 399.) As APS observes, this finding is inaccurate. The
IHP in the record does not designate Mother as the person to deal with emergency care. (Doc. 12-3 at 200.) The
contents of any other IHPs are unknown. (See Doc. 13-1 at 3.)

                                                         10
needs and services; and, (5) APS and the NMPED should pay Parents’ attorneys’ fees for their

Request. 17 (Doc. 12-1 at 20-21.) Parents requested similar relief in their Statement on Relief

Requested, which they submitted on August 13, 2018. (Doc. 12-1 at 184-85.)

         The DPHO held a three-day hearing on Parents’ Request on August 27, August 28, and

September 6, 2018. (Docs. 12-6, 12-7, 12-8.) At the hearing, Mother testified that she would

prefer for Student to attend school and receive cannabis from school personnel in the event of a

seizure. (Doc. 12-7 at 59-61.) Mother further testified that she did not know what the next best

alternative would be, and that she would consider homebound services but would prefer for

Student to be in school, because socialization is important for the development of Student’s social

and language skills. (Id. at 60-61.) Mother stated that she had not yet decided what she was going

to do about Student’s education because the outcome of the hearing could change her decision.

(Id. at 60.) According to Mother, at the time of the hearing, Student was receiving CBD,

acetazolamide, and clonidine 18 daily, and cannabis and very infrequently Versed as rescue

medications. (Doc. 12-7 at 64.) At the time of the hearing, Student was not attending kindergarten,

although she was enrolled at her neighborhood APS school. (Doc. 12-6 at 48; Doc. 12-7 at 56.)

Mother testified that she was trying to homeschool Student but was “not equipped to teach her.”

(Doc. 12-7 at 56.)

         APS executive director of special education Cindy Soo Hoo testified at the hearing that she

knew of a student who received homebound services and also attended her neighborhood school



17Parents also proposed that APS should evaluate Student and convene a Multidisciplinary Evaluation Team to
determine whether Student is eligible for special education services as a student with autism. (Doc. 12-1 at 21.)
Neither side has appealed the DPHO’s findings, conclusions, or orders regarding this issue.

18 Clonidine is used, inter alia, “to control symptoms of attention deficit hyperactivity disorder . . . in children.”
https://medlineplus.gov/druginfo/meds/a682243.html (last visited Jun. 5, 2019).

                                                         11
for some instruction. 19 (Doc. 12-8 at 30.) Ms. Soo Hoo also testified that APS would be “available

[sic] to provide homebound services to [Student] so that she continues to receive the services that

she is needing and [to] address the parent’s concern for the administration of medical cannabis.”

(Doc. 12-8 at 39.)

        In their Proposed Findings of Fact and Conclusions of Law, submitted on October 2, 2018,

Parents sought an order: (1) requiring APS to make homebound services available to Student for

at least half-days and to allow Student to attend school as Parents see fit for socialization; (2)

declaring that APS and the NMPED denied Student a FAPE during the 2016-2017, 2017-2018,

and 2018-2019 school years; (3) reimbursing Mother for the hours she accompanied Student to

preschool at the hourly wage of an educational aide; (4) requiring the NMPED to “develop

guidance” for local educational agencies to the effect that children who are eligible for services

under the IDEA and qualified to receive cannabis under the CUA are entitled to a FAPE in the

least restrictive environment (“LRE”) that does not rely on parent attendance; and, (5) declaring

that the CUA conflicts with the IDEA and deprives students of their right to receive a FAPE in the

LRE. 20 (Doc. 12-1 at 303-04.)

        On October 7, 2018, the DPHO issued a final written Decision in which she made findings

of fact and reached conclusions of law. (Doc. 12-1 at 386-413.) Inter alia, the DPHO concluded

that “[g]iven the child’s need for medication that the school cannot legally administer,” Student’s




19 According to the DPHO, Ms. Soo Hoo testified that “a hybrid program could be made available to Student using

homebound services and some limited attendance in the school setting so that Student could socialize with peers.”
(Doc. 12-1 at 398.) The DPHO cited to no record evidence, and the Court has found none, supporting this description
of Ms. Soo Hoo’s testimony.

20Parents also sought an order finding that APS denied Student a FAPE by failing to evaluate her for autism, and
requiring APS to reimburse Parents for the private evaluation they obtained. (Doc. 12-1 at 304.) Again, neither side
has appealed the DPHO’s findings, conclusions, or orders regarding this issue.

                                                        12
LRE is “the homebound setting with socialization opportunities.” (Doc. 12-1 at 410-11.) The

DPHO further concluded that APS’ “failure to provide Student with the IDEA required continuum

of services denied Student FAPE.” (Id. at 411.) The DPHO also concluded that “[t]he presence

of Parent on campus to be available in the event of a seizure was a de facto requirement of Student’s

IEP,” 21 but “[t]here is no evidence supporting Parent’s request for payment for the time she spent

at school.” (Id. at 410.)

         Based on her findings and conclusions, the DPHO ordered that:

         1.       [APS] shall conduct . . . an IEP meeting . . . to provide Parent with the option
                  of a hybrid, homebound kindergarten placement, with related services
                  provided either at school or in the home. Some additional time but not less
                  than three hours per week, at times determined by the IEP team will be
                  offered at the school so that Student may interact with peers. Mother may
                  attend school during these . . . times, at her option, but she is not required
                  to.

         2.       In the alternative, Student may attend a half-day kindergarten school day.

         3.       In the event Parent chooses to have the school nurse administer Epidiolex
                  during the time Student attends school, [the NMPED] shall work with the
                  [NMDOH] to have that medication, as prescribed by a physician and
                  supplied by Parent, available within 30 days of Parent’s election to utilize
                  this medication.

(Doc. 12-1 at 411-12.)

         APS filed this civil action on November 6, 2018, seeking reversal of certain findings of

fact and conclusions of law in the DPHO’s Decision, judgment wholly in its favor, and an award

of costs. (Doc. 1 at 7-8.) In its Complaint, APS alleges that the DPHO erred in: (1) exercising

jurisdiction over issues related to medical cannabis; (2) finding that APS rejected Parents’ requests



21According to the DPHO, “[o]nce homebound services were denied and [APS’] position was that cannabis could not
be delivered to Student on school grounds, little choice was left to Parent but to attend preschool with her 3-year-old
child so she could administer her preferred treatment and have Student receive the education she is entitled to under
IDEA. It was not a requirement of [APS], per se, maybe more of the only alternative given the options.” (Doc. 12-1
at 405.)
                                                         13
for homebound services at the March 2017 and March/April 2018 IEP meetings; (3) finding that

all of Student’s IHPs designated Mother as the person to deal with Student’s emergency care; (4)

concluding that Student’s LRE is the homebound setting; (5) concluding that Mother’s presence

on campus was a de facto requirement of Student’s IEP; (6) concluding that APS’ PWNs regarding

Student were incomplete because they did not indicate that Mother had to be on campus in the

event of a seizure; (7) concluding that Parents met their burden of proving that Student needs

cannabis to treat her seizure disorder; and, (8) concluding that APS denied Student a FAPE. (Doc.

1 at 6-7.) APS also alleges that “the IDEA does not require a school district to accommodate the

use of an illegal substance to provide a FAPE.” (Id. at 7.)

       APS filed its Appeal Brief on April 1, 2019, (Doc. 15); Parents filed their IDEA Response

Brief on April 22, 2019, (Doc. 20); and, APS filed its Reply to Defendants’ IDEA Response Brief

on May 3, 2019. (Doc. 24.) As explained herein, the Court finds that certain of the DPHO’s

findings of fact and conclusions of law should be reversed, but that the DPHO properly exercised

jurisdiction over Parents’ Request, found that APS denied Student a FAPE in violation of the IDEA

for her kindergarten year, and ordered APS to offer Student homebound special education and

related services with the opportunity for limited school attendance at Parents’ option. The Court

will therefore affirm the remedy the DPHO ordered against APS.

                                           II. Analysis

A.     Standard of Review

       “The IDEA sets up a unique standard for a federal court's review of [an] administrative due

process hearing.” L.B. ex rel. K.B. v. Nebo Sch. Dist., 379 F.3d 966, 973 (10th Cir. 2004). “Unlike

the deferential review typically afforded to administrative adjudication of statutory claims,

Congress requires district courts to apply a modified de novo standard when reviewing agency


                                                14
disposition in the IDEA context.” Garcia v. Bd. of Educ. of Albuquerque Pub. Sch., 520 F.3d

1116, 1125 (10th Cir. 2008); Sytsema ex rel. Sytsema v. Acad. Sch. Dist. No. 20, 538 F.3d 1306,

1311 (10th Cir. 2008). Pursuant to this standard of review,

           the district court must (1) receive the record of the administrative proceedings, (2)
           hear additional evidence at the request of a party, 22 and (3) base its decision on the
           preponderance of evidence. At the same time, though the statute specifies that
           review is de novo, the Supreme Court has interpreted the requirement that the
           district court receive the administrative record to mean that due weight must be
           given to the administrative proceedings, the fact findings of which are considered
           prima facie correct.

Garcia, 520 F.3d at 1125 (citations and quotation marks omitted). “The district court's proceedings

must maintain the character of review and not rise to the level of a de novo trial.” L.B. ex rel. K.B.,

379 F.3d at 974 (citations omitted).

B.         Statutory Framework

           The IDEA “offers States federal funds to assist in educating children with disabilities.”

Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, — U.S. —, 137 S. Ct. 988, 993

(2017). “In exchange for the funds, a State pledges to comply with a number of statutory

conditions,” including the provision of a FAPE to all eligible students residing in the State. Id.;

Sytsema, 538 F.3d at 1312 (“[S]tates must provide all eligible students with a FAPE to receive

federal funding under the IDEA.”); L.B. ex rel. K.B., 379 F.3d at 974 (“States must comply with

the IDEA's requirements, including providing each disabled child with a FAPE . . . in order to

receive funds under the statute.”). An eligible student “acquires a substantive right to such an

education once a State accepts the IDEA's financial assistance.” Fry v. Napoleon Cmty. Sch., —

U.S. —, 137 S. Ct. 743, 749 (2017) (quotation marks omitted).




22   Neither side has asked the Court to hear additional evidence in this case. (See generally Docs. 1, 15, 20, 24.)

                                                            15
       A FAPE includes both “special education” and “related services.” Endrew F., 137 S. Ct. at

994. “Special education” is “specially designed instruction . . . to meet the unique needs of a child

with a disability, including . . . instruction conducted in the classroom, in the home, in hospitals

and institutions, and in other settings,” 20 U.S.C. § 1401(29), while “related services” are the

support services “required to assist a child . . . to benefit from” that instruction. 20 U.S.C. §

1401(26).   A FAPE must provide a “substantively adequate program of education,” which

requirement is satisfied “if the child's IEP sets out an educational program that is reasonably

calculated to enable the child to receive educational benefits.” Endrew F., 137 S. Ct. at 995-96,

999. In addition, a FAPE must be free, that is, “provided at public expense, under public

supervision and direction, and without charge.” 20 U.S.C. § 1401(9)(A); Florence Cty. Sch. Dist.

Four v. Carter, 510 U.S. 7, 13 (1993). Finally, a FAPE must be offered in the least restrictive

environment that is appropriate under the circumstances. L.B. ex rel. K.B., 379 F.3d at 976.

       The IDEA requires special education and related services to conform to the student’s IEP,

which “describe[s] the special education and related services that will be provided.” Endrew F.,

137 S. Ct. at 994 (quotation marks and ellipses omitted).

       Parents and guardians play a significant role in the IEP process. They must be
       informed about and consent to evaluations of their child under the Act. Parents are
       included as members of IEP teams. They have the right to examine any records
       relating to their child, and to obtain an independent educational evaluation of their
       child. They must be given written prior notice of any changes in an IEP, and be
       notified in writing of the procedural safeguards available to them under the Act[.]

Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 53 (2005) (citations, quotation marks, and brackets

omitted).

       When parents and educators disagree about the contents of a student’s IEP, “parents may

turn to dispute resolution procedures established by the IDEA,” including “a due process hearing



                                                 16
before a state or local educational agency.” 23 Endrew F., 137 S. Ct. at 994; Sytsema, 538 F.3d at

1312. The party seeking relief bears the burden of persuasion at the due process hearing. Schaffer,

546 U.S. at 51. “[A]t the conclusion of the administrative process, the losing party may seek

redress in state or federal court.” Endrew F., 137 S. Ct. at 994 (citations and quotation marks

omitted); Sytsema, 538 F.3d at 1312. Bearing in mind the modified de novo standard of review,

the reviewing court must conduct a two-step inquiry for assessing liability:

         (1) Has the school district complied with the procedures set forth in [the] IDEA?
         (2) Are the special education services provided to the student reasonably calculated
         to enable the child to receive educational benefits—or in other words, has the
         school district fulfilled its obligation to provide the student with a FAPE? 24

Garcia, 520 F.3d at 1125. If the court finds that a school district has denied an eligible student a

FAPE, it may grant such discretionary equitable relief as it deems appropriate. Florence Cty. Sch.

Dist. Four, 510 U.S. at 12, 15-16; Garcia, 520 F.3d at 1128.

C.       APS’ Claims for Relief

         In its Appeal Brief, APS relies on two broad claims, i.e., that: (1) the DPHO lacked

jurisdiction to determine that an illegal substance was required for Student’s FAPE; and, (2) the

DPHO erred in concluding that APS denied Student a FAPE and ordering it to offer Student

homebound services. (Doc. 15 at 13, 20.)

         1.       The DPHO properly exercised jurisdiction over Parents’ Request.




23In New Mexico, the state educational agency, i.e., the NMPED, holds due process hearings under the IDEA. See
N.M. Admin. Code § 6.31.2.13(I).

24Regarding the first step, “[a]n IEP's failure to clear all of the Act's procedural hurdles does not necessarily entitle a
student to relief for past failures by the school district.” Sytsema, 538 F.3d at 1313. Rather, a school district’s failure
to comply with procedural requirements entitles a student to substantive relief “only where the procedural inadequacy
results in an effective denial of a FAPE.” Id.; cf. Garcia, 520 F.3d at 1125 (plaintiff may be entitled to “an order
mandating prospective compliance” where school district has failed to comply with a procedural requirement of the
IDEA). In the present matter, the DPHO found that APS’ procedural errors did not rise to the level of a denial of a
FAPE. (Doc. 12-1 at 410-11.) Neither side has appealed this determination.
                                                           17
       APS first claims that the DPHO lacked subject matter jurisdiction over Parents’ Request.

(Doc. 15 at 13-20.) An adjudicator has subject matter jurisdiction over an action if it has the

authority to adjudicate the type of controversy involved. Henderson v. United States, 517 U.S.

654, 672 & n.19 (1996); see also Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220, 1224 (10th Cir.

2004) (“Subject-matter jurisdiction involves a court's authority to hear a given type of case.”). A

due process hearing officer’s authority to adjudicate controversies arises under the IDEA, which

provides that a state educational agency receiving IDEA funds “shall establish and maintain

procedures . . . to ensure that children with disabilities and their parents are guaranteed procedural

safeguards with respect to the provision of a [FAPE].” 20 U.S.C. § 1415(a). The required

procedures include “[a]n opportunity for any party to present a complaint . . . with respect to any

matter relating to the identification, evaluation, or educational placement of the child, or the

provision of a [FAPE] to such child[.]” 20 U.S.C. § 1415(b)(6). Moreover, “the parents or the

local educational agency involved in such complaint shall have an opportunity for an impartial due

process hearing, which shall be conducted by the State educational agency . . . .” 20 U.S.C. §

1415(f)(1)(A). Thus, under the IDEA, a due process hearing officer has jurisdiction over “any

matter relating to the identification, evaluation, or educational placement of the child, or the

provision of a [FAPE] to such child.” Chavez ex rel. M.C. v. N.M. Pub. Educ. Dep’t, 621 F.3d

1275, 1282 (10th Cir. 2010) (quotation marks and emphasis omitted).

       The record in this case emphatically demonstrates that, from Student’s initial March 2017

IEP meeting to the present, Parents have sought to identify and obtain a FAPE for Student in light

of her OHI of Dravet syndrome. As their Request reflects, Parents would prefer for that FAPE to

include the administration of cannabis to Student by school personnel as a related service.

However, as Student’s IEPs and PWNs and Parents’ Proposed Findings of Fact and Conclusions


                                                 18
of Law show, Parents have proposed other educational placements and services for Student as

well, including homebound services, an abbreviated school schedule, an autism evaluation, and

amendment of her IEP. On their face, then, Parents’ claims relate to Student’s educational

placement and the nature of the FAPE to which she is entitled, and fall within the type of

controversy the DPHO had the authority to adjudicate and thus within her subject matter

jurisdiction. Id.

       APS argues that the DPHO nevertheless lacked jurisdiction over Parents’ Request because

she lacked the authority to determine that cannabis, an illegal substance, was required for Student’s

FAPE. (Doc. 15 at 13-20.) Parents on the other hand claim that Student received cannabis

“legally” under the CUA and receipt of the drug was thus proper for inclusion in her FAPE under

the IDEA. (Doc. 20 at 15.) As the following discussion demonstrates, while the Court agrees

with APS that the IDEA cannot require the administration of cannabis to be included in a student’s

FAPE, this does not divest the DPHO of subject matter jurisdiction to adjudicate the issue in

determining whether APS offered Student a FAPE under the IDEA.

       With one exception not applicable here, the possession, use, and distribution of cannabis

for any reason are criminalized under federal law. 21 U.S.C. § 812(b)(1) & Sch. I; see, e.g.,

Gonzales v. Raich, 545 U.S. 1, 14 (2005) (“By classifying marijuana as a Schedule I drug, . . . the

manufacture, distribution, or possession of marijuana became a criminal offense, with the sole

exception being use of the drug as part of a Food and Drug Administration preapproved research

study.”); James v. City of Costa Mesa, 700 F.3d 394, 396 (9th Cir. 2012) (use of medical marijuana

is “prohibited by the federal Controlled Substances Act”); Carlson v. Charter Commc'ns, LLC,

No. CV 16-86-H-SEH, 2017 WL 3473316, at *3 (D. Mont. Aug. 11, 2017), aff'd, 742 F. App'x

344 (9th Cir. 2018) (“Federal law still prohibits the use of marijuana, even if possessed pursuant


                                                 19
to state-approved medical marijuana programs.”) (ellipses omitted); Krumm v. Holder, No. 13-

CV-0562 RB/SMV, 2014 WL 11497804, at *1 (D.N.M. Mar. 19, 2014), aff'd, 594 F. App'x 497

(10th Cir. 2014) (“Marijuana is classified under Schedule I of the Controlled Substances Act . . . ,

thus its use and possession are criminalized under federal law.”) (citations omitted). And there is

no exemption under federal law allowing for medical use. Gonzales, 545 U.S. at 27-28. 25

         That the CUA permits Mother to give Student cannabis does not change the fact that federal

law prohibits it, nor does it render this fact “irrelevant” as Parents assert. (Sledge Doc. 17 at 7.)

“The Supremacy Clause unambiguously provides that if there is any conflict between federal and

state law,” federal law preempts state law. 26 Gonzales, 545 U.S. at 29; see also Forest City



25
   Like the Ninth Circuit, this Court “recognize[s] that the federal government's views on the wisdom of restricting
medical marijuana use may be evolving. . . . But for now Congress has determined that . . . marijuana is unacceptable
for medical use.” James v. City of Costa Mesa, 700 F.3d 394, 403 (9th Cir. 2012).

26
  “There are three types of preemption: express preemption, field preemption, and conflict preemption.” Forest City
Residential Mgmt., Inc., 71 F. Supp. 3d at 726. Express preemption applies if Congress explicitly provides for
preemption in a federal statute, Cipollone v. Liggett Group, Inc., 505 U.S. 504, 516 (1992), while field preemption

         can be inferred from a framework of regulation so pervasive that Congress left no room for the
         States to supplement it or where there is a federal interest so dominant that the federal system will
         be assumed to preclude enforcement of state laws on the same subject.

Arizona v. United States, 567 U.S. 387, 399 (2012) (quotation marks and ellipses omitted). Finally, “conflict
preemption” applies “where it is impossible . . . to comply with both state and federal requirements, or where state
law stands as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress.”
Sprietsma v. Mercury Marine, a Div. of Brunswick Corp., 537 U.S. 51, 64–65 (2002) (citation and quotation marks
omitted); Forest City Residential Mgmt., Inc., 71 F. Supp. 3d at 726-27; Emerald Steel Fabricators, Inc. v. Bureau of
Labor & Indus., 230 P.3d 518, 527-28 (Or. 2010).

The federal Controlled Substances Act (“CSA”) “does not contain an express preemption provision.” Forest City
Residential Mgmt., Inc., 71 F. Supp. 3d at 727. Further, Congress indicated that it did not intend for field preemption
to apply to the CSA:

         [n]o provision of this subchapter shall be construed as indicating an intent on the part of the Congress
         to occupy the field in which that provision operates, including criminal penalties, to the exclusion
         of any State law on the same subject matter which would otherwise be within the authority of the
         State, unless there is a positive conflict between that provision of this subchapter and that State law
         so that the two cannot consistently stand together.

21 U.S.C. § 903. Thus, whether the CSA preempts the CUA must be analyzed pursuant to conflict preemption
principles. Forest City Residential Mgmt., Inc., 71 F. Supp. 3d at 727.
                                                           20
Residential Mgmt., Inc. ex rel. Plymouth Square Ltd. Dividend Hous. Ass’n v. Beasley, 71 F. Supp.

3d 715, 727 (E.D. Mich. 2014) (“In situations where there is a conflict between state and federal

law, it is well-established that the state laws are ‘without effect.’”); Vialpando v. Ben’s Automotive

Services, 2014-NMCA-084, ¶15, 331 P.3d 975, 979 (Acknowledging that “the Supremacy Clause

dictates that any conflict between the [CUA] and the CSA would be resolved in favor of the

CSA.”).

         There are two alternate problems with Parents’ claim that Student received cannabis

“legally” such that receipt of the drug was proper for inclusion in her FAPE under the IDEA. (Doc.

20 at 15.) First, the CUA in effect at the relevant time arguably did not purport to make the

possession, distribution, or use of cannabis lawful, but rather merely extended immunity to

qualified patients and their primary caregivers from state law civil or criminal penalties for

cannabis possession, distribution, or use in compliance with the CUA. 27 The operative provisions

of the statute support this interpretation, providing that

         [a] qualified patient shall not be subject to arrest, prosecution or penalty in any
         manner for the possession of or the medical use of cannabis if the quantity of
         cannabis does not exceed an adequate supply. . . . A qualified patient's primary
         caregiver shall not be subject to arrest, prosecution or penalty in any manner for the
         possession of cannabis for medical use by the qualified patient if the quantity of
         cannabis does not exceed an adequate supply. 28




27Cannabis is categorized as a Schedule I controlled substance under New Mexico law, NMSA 1978, § 30-31-6(C),
and it is otherwise unlawful for a person to possess a Schedule I controlled substance or drug paraphernalia in New
Mexico, NMSA 1978, §§ 30-31-23, 30-31-25.1. Under the CUA, however, qualified patients and licensed
producers are exempt from state prosecution for possession of cannabis or paraphernalia. NMSA 1978, § 26-2B-4;
N.M.A.C. 7.34.3.25(A).

28
  Notably, the CUA in effect at the relevant time prohibited the possession or use of cannabis on school grounds and
did not extend a waiver of civil or criminal penalties to school staff who administered cannabis to qualified students.
N.M. Stat. Ann. §§ 26-2B-4, 26-2B-5(A)(3). Nor did it extend a waiver of civil or criminal penalties to practitioners
for prescribing cannabis; rather, practitioners could only “recommend” the use of cannabis and provide “written
certification” for such use. N.M. Stat. Ann. §§ 26-2B-3, 26-2B-4.

                                                         21
N.M. Stat. Ann. § 26-2B-4(A), (B). The CUA in effect at the relevant time did not provide that

qualified patients’ and primary caregivers’ possession, distribution, or use of cannabis in

compliance with the Act was “lawful.” Id.

       Interpreted in this limited way, the CUA would not conflict with the CSA and thus would

not be preempted.

       [S]everal state courts have held that state medical marijuana laws do not conflict
       with the CSA because the state laws merely provide limited state-law immunity
       from prosecution if individuals choose to engage in state-law compliant medical
       marijuana use. These courts have found that the state law does not present an
       obstacle to the accomplishment of the federal law and does not deny the federal
       government the ability to enforce the [CSA’s] prohibition [of marijuana].

Garcia v. Tractor Supply Co., 154 F. Supp. 3d 1225, 1229–30 (D.N.M. 2016) (citations omitted).

It was possible to comply with both the CSA and the CUA in effect at the relevant time by simply

refraining from possessing, using, or distributing cannabis; the CUA did not require anyone to

engage in such conduct.

       Conversely, the CUA would stand as an obstacle to the accomplishment and execution of

Congress’ full purposes and objectives if interpreted to make lawful precisely what the CSA makes

unlawful. Sprietsma, 537 U.S. at 64–65; Forest City Residential Mgmt., Inc., 71 F. Supp. 3d at

726-27; Emerald Steel Fabricators, Inc., 230 P.3d at 527-29; see also Krumm, 2014 WL 11497804

at *3 (“The CSA does not contemplate that state legislatures' determinations about the use of a

controlled substance can be used to bypass the CSA's rescheduling process.”). Thus, if interpreted

as Parents wish, the CUA in effect at the relevant time would be preempted and without effect,

and again, would not change the fact that the administration of cannabis to Student violates federal

law. In sum, the administration of cannabis to Student has at all relevant times been unlawful,

either because the CUA does not conflict with the CSA but merely extends limited state law

immunity to qualified patients and their caregivers, or because the CSA preempts the CUA.

                                                22
Because the administration of cannabis to Student violates federal law regardless of which

interpretation of the CUA is correct, the Court need not choose between them.

       Turning to Parents’ argument that the CUA required APS to accommodate the

administration of medical cannabis to Student, the Court finds that the IDEA, a federal statute,

cannot reasonably be interpreted to require APS to accommodate a federal crime to satisfy its

obligation to provide Student with a FAPE; such a result would be absurd.

       Frequently words of general meaning are used in a statute, words broad enough to
       include an act in question, and yet a consideration of the whole legislation, or of
       the circumstances surrounding its enactment, or of the absurd results which follow
       from giving such broad meaning to the words, makes it unreasonable to believe that
       the legislator intended to include the particular act.

Pub. Citizen v. U.S. Dep't of Justice, 491 U.S. 440, 454 (1989) (brackets omitted). The Court

recognizes that a school district’s obligation to provide special education and related services to

eligible students under the IDEA is distinct from, for example, an employer’s obligation to

reasonably accommodate a disabled employee, or a landlord’s obligation to reasonably

accommodate a disabled tenant in the provision of publicly funded housing.

       Nevertheless, the Court finds analogous and instructive the caselaw cited by APS holding

that statutes requiring reasonable accommodation of qualified individuals’ disabilities do not

require the accommodation of medical cannabis use. See, e.g., James, 700 F.3d at 397 n.3 (“[T]he

ADA does not protect medical marijuana users who claim to face discrimination on the basis of

their marijuana use.”) (emphasis omitted); Garcia, 154 F. Supp. 3d at 1229 (New Mexico Human

Rights Act did not require employer to accommodate disabled employee’s medical marijuana use

under the CUA); Forest City Residential Mgmt., Inc., 71 F. Supp. 3d at 730 (Fair Housing Act did

not require apartment manager to accommodate disabled tenant’s medical marijuana use in

publicly funded housing); Curry v. MillerCoors, Inc., No. 12-CV-02471-JLK, 2013 WL 4494307,


                                                23
at *3 (D. Colo. Aug. 21, 2013) (state anti-discrimination law did not shield disabled employee

from termination for medical marijuana use); Emerald Steel Fabricators, Inc., 230 P.3d at 520

(state employment discrimination laws did not require employer to accommodate disabled

employee’s medical marijuana use); but see Barbuto v. Advantage Sales & Mktg., 78 N.E.3d 37,

47-48 (Mass. 2017) (reversing dismissal of employee’s state law disability discrimination claim

because employee’s medical marijuana use in compliance with state law was not “facially

unreasonable as an accommodation”). As the Garcia court explained, “the fact that the state may

exempt medical marijuana users from the reach of the state criminal law does not mean that the

state can affirmatively require employers to accommodate what federal law specifically prohibits.”

Garcia, 154 F. Supp. 3d at 1230.

        Moreover, Congress passed the IDEA pursuant to its spending power, 29 Arlington Central

School District Board of Education v. Murphy, 548 U.S. 291, 295 (2006); Chavez ex rel. M.C.,

621 F.3d at 1277, and

        [t]he legitimacy of Congress' power to legislate under the spending power . . . rests
        on whether the State voluntarily and knowingly accepts the terms of the ‘contract.’
        ... Accordingly, if Congress intends to impose a condition on the grant of federal
        moneys, it must do so unambiguously.

Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 207

n.26 (1982) (citing Pennhurst State School v. Halderman, 451 U.S. 1, 17 (1981)). However, the

IDEA does not unambiguously require states or their school districts to offer students special

education or related services that violate federal criminal law. Thus, to read this requirement into

the IDEA would raise a serious doubt about the statute’s constitutionality, while construing the

statute to exclude such a requirement would fairly avoid the question. See, e.g., Nielsen v. Preap,



29
  The Spending Clause of the United States Constitution provides that “Congress shall have Power . . . to pay the
Debts and provide for the . . . general Welfare of the United States.” U.S. Const. art. I, § 8, cl. 1.
                                                       24
— U.S. —, 139 S. Ct. 954, 971 (2019) (“[W]hen a serious doubt is raised about the

constitutionality of an act of Congress, [the] Court will first ascertain whether a construction of

the statute is fairly possible by which the question may be avoided.”) (quotation marks and ellipses

omitted).

       Also, if further reason were needed, the Court agrees with APS that the IDEA does not

require it to administer or accommodate the administration of cannabis to Student because the

administration of cannabis cannot be a “related service.” (Doc. 9 at 8-9); 20 U.S.C. § 1401(9),

(26)(A). To qualify as a related service under the IDEA, the service at issue must be “necessary

to aid a [disabled] child to benefit from special education.” Irving Indep. Sch. Dist. v. Tatro, 468

U.S. 883, 894 (1984); see 20 U.S.C. § 1401(26)(A) (“related services” means “supportive services

. . . as may be required to assist a child with a disability to benefit from special education”). In

general, the administration of medication can be a related service under the IDEA. John A. v. Bd.

of Educ. for Howard Cty., 929 A.2d 136, 148-49 (Md. 2007); see 34 C.F.R. § 300.34 (related

services “include school health services and school nurse services”). However, in the CSA,

Congress conclusively determined that cannabis “has a high potential for abuse” and “no currently

accepted medical use in treatment,” and that there is “a lack of accepted safety for use of the drug,”

even “under medical supervision.” 21 U.S.C. § 812(b)(1) & Sch. I; see also United States v.

Oakland Cannabis Buyers' Co-op., 532 U.S. 483, 491 (2001) (“[F]or purposes of the [CSA],

marijuana has no currently accepted medical use at all.”) (quotation marks omitted).

Notwithstanding the passage of state statutes like the CUA, to date, Congress has not revisited

these legislative determinations. Thus, if the Court were to interpret the IDEA to include the

administration of cannabis to students as a medically necessary related service, such interpretation




                                                 25
would conflict with Congress’ legislative determination in the CSA that cannabis has no accepted

medical use at all.

         Where “two Acts of Congress allegedly touch[] on the same topic,” courts are

         not at liberty to pick and choose among [them] and must instead strive to give effect
         to both. A party seeking to suggest that two statutes cannot be harmonized, and
         that one displaces the other, bears the heavy burden of showing a clearly expressed
         congressional intention that such a result should follow. The intention must be
         clear and manifest.

Epic Sys. Corp. v. Lewis, — U.S. —, 138 S. Ct. 1612, 1624 (2018) (citations, quotation marks, and

brackets omitted); WildEarth Guardians v. Nat'l Park Serv., 703 F.3d 1178, 1189 (10th Cir. 2013)

(“When two related statutes appear to conflict, courts have a duty to construe them harmoniously

and give each effect. The intention of the legislature to repeal must be clear and manifest.”)

(citation and quotation marks omitted).

         Here, Parents have made no showing of any congressional intention, much less a “clear

and manifest” one, for the IDEA to displace the CSA by including the administration of cannabis

to students as a medically necessary related service. Id. As such, the Court must construe the

IDEA and the CSA harmoniously and give effect to both, by holding that the CSA operates to

exclude the administration of cannabis from being a related service under the IDEA. 30 That the

CSA’s cannabis prohibition is more specific and the IDEA’s provisions regarding related services

are more general reinforces the Court’s conclusion on this point. See WildEarth Guardians, 703

F.3d at 1189 (“Normally when two statutes conflict, we interpret the more specific statute as an

exception to the more general statute.”); see also United States v. Porter, 745 F.3d 1035, 1049

(10th Cir. 2014) (“[W]here there is no clear intention otherwise, a specific statute will not be


30The DPHO did, as APS contends, implicitly find that Student needs cannabis. (See, e.g., Doc. 12-1 at 411 (referring
to “the child’s need for medications that the school cannot legally administer”).) To the extent this is a legal conclusion
that the administration of cannabis is necessary to assist Student to benefit from special education under the IDEA,
the CSA forecloses it. 21 U.S.C. § 812(b)(1) & Sch. I.
                                                           26
controlled or nullified by a general one.”). For all of the above reasons, the Court finds that the

IDEA does not require APS to administer or accommodate the administration of cannabis to satisfy

its obligation to provide Student with a FAPE.

       None of the foregoing vindicates APS’ argument that the DPHO lacked jurisdiction to

adjudicate these issues in determining whether APS offered Student a FAPE under the IDEA,

however. APS has pointed to no authority supporting its position that a hearing officer lacks

subject matter jurisdiction over a parent’s request for a due process hearing simply because the

parent is not, on the merits, entitled to the equitable relief she proposes. APS does cite to John A.,

929 A.2d at 148-149, but that decision stands for a different proposition and is inapposite here.

The parents in John A. refused to allow the school nursing staff to communicate directly with the

student’s prescribing physician to obtain “clarification . . . concerning the administration of [the

student’s] medications when possible symptoms contraindicating further drug administration were

noted.” Id. at 144-45. The school nursing staff refused to continue administering student’s

medications after the state’s board of nursing advised them “that rote administration of the

medications without the ability to communicate directly with the prescribing psychiatrist would

be inappropriate.” Id. at 145. The parents submitted a request for an IDEA due process hearing,

alleging that the school nursing staff’s refusal to administer the medications without clarification

from the student’s physician denied the student a FAPE. Id. An administrative law judge (“ALJ”)

subsequently dismissed the parents’ request for lack of jurisdiction. Id. at 146.

       The John A. court affirmed the ALJ’s decision, holding that the parties’ dispute did not

sufficiently concern

       a “related service” within the contemplation of the regulatory scheme. The dispute
       in this case is not so much over the administration of medications to a child, which
       the [school] concedes is deemed generally a “related service” contemplated by the
       IDEA, but instead relates to the ability of a child's parents to regulate

                                                 27
       communications between the school personnel designated to administer the drugs
       and the child's treating/prescribing psychiatrist. . . . The dispute in this case
       involves a medical treatment issue, not a special education one.

Id. at 152. The court added that “[h]ad the [the school] refused flatly to administer the medications

under any circumstances, and [the student] needed the medications to benefit from her special

education, subject matter jurisdiction over such a dispute likely would exist.” Id. at 153.

       Here, the parties do not dispute what Student’s medical treatment should be; APS has

properly left that determination to Parents and Student’s treating physicians. See 20 U.S.C. §

1412(a)(25)(A) (states must prohibit school districts from requiring a child to obtain prescription

medication as a condition of offering the child services under the IDEA); 34 C.F.R. § 300.174(A)

(same); (see also Doc. 12-6 at 42 (Nurse Mak “didn’t agree or disagree” with Mother regarding

her decision to use cannabis as Student’s rescue medication); Doc. 24 at 3 (“APS does not question

the decision of [Parents] to administer cannabis to [Student].”).) And certainly, there is no dispute

regarding Parents’ ability to regulate communications between school nursing staff and Student’s

treating physicians; there is no suggestion in the record that Parents have ever tried or desired to

do so. John A., 929 A.2d at 152. Rather, the parties in this case dispute, inter alia, whether it was

proper for APS to “refuse[] flatly to administer the medications [at issue] under any

circumstances,” and whether Student “needed the medications to benefit from her special

education.” Id. at 153. The John A. decision specifically acknowledged that a due process hearing

officer would likely have jurisdiction over such a dispute, and thus actually supports the DPHO’s

exercise of jurisdiction in this case. Id. In short, because the present controversy concerns

Student’s educational placement and the nature of the FAPE to which she is entitled under the

IDEA, the Court finds that the DPHO properly exercised subject matter jurisdiction over Parents’

Request.


                                                 28
       2.      The DPHO erred by concluding that APS failed to offer Student a FAPE for
               preschool but correctly concluded that APS denied Student a FAPE for
               kindergarten and properly ordered APS to offer Student homebound services.

       APS next claims that the DPHO erred in concluding that APS denied Student a FAPE and

ordering APS to offer Student homebound services. (Doc. 15 at 20-28.) APS makes several

arguments in support of this claim, specifically, that: (a) the IDEA does not require it to participate

in or accommodate a violation of federal law; (b) relief that requires APS to accommodate illegal

substance use violates the Spending Clause; (c) APS provided Student with a FAPE; (d) Parents

did not request homebound services; and, (e) accommodating the administration of cannabis to

Student could jeopardize APS’ federal funding and render its personnel criminally liable as

conspirators or accessories.

       Regarding APS’ first two arguments, again, the Court agrees that the IDEA cannot require

APS to administer or accommodate the administration of cannabis to Student. 21 U.S.C. §

812(b)(1) & Sch. I; Gonzales, 545 U.S. at 14. To summarize, it would be absurd to interpret the

IDEA as requiring APS to commit or accommodate a federal crime to satisfy its obligation to

provide Student with a FAPE. Pub. Citizen, 491 U.S. at 454. In addition, because the IDEA does

not unambiguously require states to offer students services that violate federal law, the Spending

Clause prevents the Court from reading this requirement into the statute. Rowley, 458 U.S. at 207

n.26; Nielsen, 139 S. Ct. at 971. Further, by operation of the CSA, the administration of cannabis

cannot be considered medically necessary under federal law, 21 U.S.C. § 812(b)(1) & Sch. I, and

is thus excepted from being a related service that APS must provide as part of a FAPE under the

IDEA. Irving Indep. Sch. Dist., 468 U.S. at 894; WildEarth Guardians, 703 F.3d at 1189.

       Nevertheless, having received the entire administrative record and having accorded due

weight to the DPHO’s factual findings, Garcia, 520 F.3d at 1125, the Court finds that APS did


                                                  29
offer Student the requisite FAPE for preschool but failed to do so for kindergarten. APS does not

dispute that at all relevant times Student was eligible for services under the IDEA and that it was

therefore obligated to offer her a FAPE. Endrew F., 137 S. Ct. at 993; Fry, 137 S. Ct. at 749;

Sytsema, 538 F.3d at 1312; L.B. ex rel. K.B., 379 F.3d at 974. Further, the law prohibits APS from

requiring Parents to obtain prescription medication for Student as a condition of offering her

services under the IDEA. 20 U.S.C. § 1412(a)(25)(A); 34 C.F.R. § 300.174(A); N.M. Admin.

Code § 6.31.2.8(J); see J.Y. ex rel. E.Y. v. Dothan City Bd. of Educ., No. 1:12-CV-347-SRW, 2014

WL 1320187, at *6 n.14 (M.D. Ala. Mar. 31, 2014) (“[T]he IDEA expressly precludes an

educational agency from requiring that a child obtain a prescription for a controlled substance as

a condition of receiving an evaluation or services.”); Valerie J. v. Derry Co-op. Sch. Dist., 771 F.

Supp. 483, 490 (D.N.H.), clarified, 771 F. Supp. 492 (D.N.H. 1991) (student’s “right to a [FAPE]

could not be premised on the condition that he be medicated without his parents' consent”). Thus,

Parents were entitled to decline to provide Student’s school with prescription medication to treat

Student’s seizure disorder, and APS was required to offer Student a FAPE that allowed for this

circumstance. Stated another way, although APS was not obligated to offer Student a FAPE that

accommodated Mother’s administration of cannabis to her, it was obligated to offer her a FAPE

that accommodated her seizure disorder without prescription medication.

         Regarding preschool, the Court finds that the DPHO clearly erred in concluding that APS

required Mother to be on campus pursuant to Student’s March 2017 IEP. 31 (Doc. 12-1 at 405,



31The DPHO characterized this conclusion as one of law. (Doc. 12-1 at 409-10.) However, it appears to the Court to
be, if not a factual finding, then at least a mixed question of law and fact requiring “primarily . . . factual work” to
answer. See U.S. Bank Nat. Ass'n ex rel. CWCapital Asset Mgmt. LLC v. Vill. at Lakeridge, LLC, — U.S. —, 138 S.
Ct. 960, 967 (2018) (“[T]he standard of review for a mixed question [of law and fact] all depends—on whether
answering it entails primarily legal or factual work.”). As such, the Court will consider the issue giving due weight
to the DPHO’s factual findings and treating them as prima facie correct. Garcia, 520 F.3d at 1125.

                                                          30
410.) Rather, as explained below, substantially more than a preponderance of the evidence

establishes that Mother, in consensus with other IEP team members, considered homebound

services for Student but ultimately preferred for her to go to school, and freely chose to accompany

Student so that she could attend preschool and still have prompt access to cannabis in the event of

a seizure.

         The evidence suggesting that APS required Mother to accompany Student to preschool, in

the sense of compelling her to do so against her own preference, is indirect and consists solely of

Mother’s testimony. 32 Specifically, Mother testified that she requested homebound services, but

that “someone” at the March 2017 IEP meeting “said she needed to try school before they went to

homebound.” (Doc. 12-7 at 45.) In addition, Mother testified that, at the March/April 2018 IEP

meeting, she told Ms. Oliphant, “I sought out homebound and you guys denied it.” (Id. at 57.)

Finally, Mother testified that it was an APS employee who suggested she should accompany

Student to preschool. Even accepting all of this testimony as true, it fails to show that Mother was

unwilling for Student to “try school before . . . homebound,” (id. at 45), or to accompany Student

to preschool so that she could do so and still have prompt access to cannabis in the event of a

seizure.

         In contrast, there is substantial, definite, and direct evidence that Mother was not only

willing but also ultimately preferred for Student to “try school,” (id.), and therefore chose to

accompany her. Ms. Odegard, for example, testified that Mother “did want [Student] to go to

school,” (Doc. 12-6 at 17-18); and, Ms. Barrett testified that Mother was told homebound services

were available to Student, but Mother “wanted [Student] in school; and the committee was doing


32The DPHO implicitly recognized the equivocal nature of this evidence by qualifying her findings and conclusions
to the effect that Student’s IEP required Mother to be on campus. For example, in one instance she described Mother’s
presence on campus as a “de facto requirement,” and in another instance she found that it was “not a requirement . . .
per se, maybe more of the only alternative given the options.” (Doc. 12-1 at 405, 410.)
                                                         31
their best to find a way for [Student] to participate, and [Mother] was as well.” (Doc. 12-6 at 68,

70.) Further, Mother herself explained why she would prefer for Student to attend school if

feasible, i.e., because socialization is important for the development of Student’s social and

language skills. 33 (Doc. 12-7 at 60-61.) Finally, there is the significant fact that, on the date of

the March 2017 IEP meeting, Mother completed a “Consent for Initial Special Education

Services,” on which she indicated that she agreed with the IEP team’s recommendations and gave

permission for Student to receive the recommended services. (Doc. 12-4 at 102.) For all of these

reasons, the Court finds that the plan for Mother to accompany Student to preschool was not a

requirement, but rather a choice Mother made to effectuate the IEP team’s mutual preference for

Student to attend preschool and also accommodate her own preference for Student to have access

to cannabis.

        This finding, in turn, negates Parents’ argument that Student’s March 2017 IEP did not

offer her a FAPE because it was not free. (Doc. 20 at 1-4, 19.) Under the IDEA, a FAPE must be

free, i.e., “provided at public expense, under public supervision and direction, and without charge.”

20 U.S.C. § 1401(9)(A); see Knable ex rel. Knable v. Bexley City Sch. Dist., 238 F.3d 755, 769

(6th Cir. 2001) (proposed IEP did not offer student a FAPE where it imposed costs on parents).

Parents argue that Student’s educational program was not free because it required Mother to

accompany Student to school every day and therefore imposed a charge on the family. 34 (Doc. 20

at 1-4, 19); 20 U.S.C. § 1401(9)(A).


33The record evidence supports the inference that it was feasible for Mother to accompany Student to preschool.
Student’s IEP called for her to attend preschool only one hour per day; and, though Student often ended up staying
for the full two-and-a-half-hours per day, she missed one or two days per week and still made good educational
progress. (Doc. 12-3 at 96; Doc. 12-6 at 39, 62; Doc. 12-7 at 45-46, 48.)

34Parents wisely refrain from arguing that homebound services would not be free because Mother would have to be
home while Student receives them. (Doc. 12-7 at 61.) Beyond the readily apparent practical and philosophical
differences between requiring a person to stay at home and requiring that person to stay at her child’s school on a
                                                        32
        As a matter of first impression, the Court holds that an IEP remains free within the meaning

of the IDEA notwithstanding a parent’s voluntary decision to accompany her child to school to

provide services the school cannot legally provide, to effectuate the parent’s and the school

district’s mutual preference for the child to attend school in lieu of receiving homebound services.

As previously discussed, the great weight of the evidence in this case establishes that Mother

preferred for Student to attend preschool and chose to accompany her (with APS’ agreement) so

that she could do so and still have prompt access to cannabis in the event of a seizure. Nothing in

the IDEA required APS to either overrule Mother’s choice in these specific circumstances or to be

financially responsible for it.

        In so holding, the Court is mindful of the Sytsema decision, in which the Tenth Circuit held

that, “[w]hen analyzing the substantive compliance of an IEP, the [c]ourt should restrict [its]

examination to the written document.” 538 F.3d at 1316. The plan for Mother to accompany

Student to preschool to remove her from campus and give her cannabis in the event of a seizure

was omitted from the written documents memorializing Student’s March 2017 IEP. (See generally

Doc. 12-3 at 87-97.) Thus, at first glance, it appears that the Court should not consider this plan

in reviewing whether the IEP offered Student a FAPE. However, the Court finds the circumstances

in Sytsema to be distinguishable from the unusual circumstances of this case.

        In Sytsema, the school district asked the court to consider the substantive compliance not

only of the student’s draft IEP, but also of its subsequent oral offers to increase the number of

service hours it would provide, which offers were never accepted or implemented. 538 F.3d at


regular basis, the IDEA and its implementing regulations expressly provide that home instruction is part of the
continuum of alternative placements states must make available to disabled students under the IDEA. 20 U.S.C. §
1401(29); 34 C.F.R. § 300.115; see also R.L. v. Miami-Dade Cty. Sch. Bd., 757 F.3d 1173, 1185 (11th Cir. 2014)
(“The IDEA clearly contemplates that a state might be required to place a student in one-on-one homebound
instruction to meet the student's needs.”).

                                                      33
1309-10, 1315. The Tenth Circuit declined to consider the district’s subsequent oral offers,

reasoning that “[t]he requirement of a formal, written offer creates a clear record that will do much

to eliminate troublesome factual disputes many years later about the specifics of the offer.” Id. at

1316 (brackets omitted). In addition, the Sytsema court explained that, “given [its] own hesitancy

to analyze the substantive deficiencies of an oral offer,” it was “reluctant to require parents to make

a similar judgment regarding a proposed IEP without a final written offer.” Id.

         Here, however, the plan for Mother to accompany Student to preschool to remove her from

campus and give her cannabis in the event of a seizure was not merely an inchoate oral offer.

Rather, it was an integral part of the proposal that Student’s March 2017 IEP team actually

accepted, and that APS and Parents subsequently and fully implemented. Mother did accompany

Student to preschool; and, Parents did remove Student from campus and Mother gave her cannabis

when she had a seizure. There are no “troublesome factual disputes” about the specifics of the

plan, and Parents’ active participation shows that they understood it well enough to judge its

adequacy. Id. Indeed, the parties do not even dispute why the plan was omitted from Student’s

written IEP and PWN, though they have previously disagreed regarding the propriety of the

omission. 35 Specifically, both sides recognize that the only reason Mother accompanied Student

to preschool was to give her cannabis in the event of a seizure; and, APS deliberately “avoided the

mention of cannabis in [Student’s] IEP” in light of the drug’s illegal status. (Doc. 24 at 6.)

         In these circumstances, the Court finds the Sytsema holding inapplicable. The Sytsema

court prohibited consideration of oral offers that were never accepted, not oral offers that were




35The DPHO concluded that Student’s PWNs “did not mention the need for Parent to be on campus in the event of a
seizure and were incomplete in that respect,” but that these “[p]rocedural errors were not serious enough to result in a
denial of FAPE.” (Doc. 12-1 at 410-11.)

                                                          34
accepted and implemented, and certainly not oral offers that were a universally acknowledged and

integral part of an IEP but were deliberately omitted from the documentation. The latter type of

offer presents a problem quite distinct from those the Sytsema court wished to avoid, specifically,

the risk of misjudging the adequacy of the IEP a student actually received by ignoring a crucial

part of it. The Court finds that it would be improper to ignore a part of Student’s IEP that the team

actually accepted and implemented solely because APS decided not to document it. Thus, the

Court will consider the plan for Mother to voluntarily accompany Student to preschool to give her

cannabis as needed in its review of Student’s March 2017 IEP; and, for the reasons previously

discussed, the Court finds that Parents did not meet their burden of proving that the IEP denied

Student a FAPE for preschool.

         However, the Court agrees with the DPHO that Parents did meet their burden of proving

that APS failed to offer Student a FAPE for kindergarten in violation of the IDEA. Specifically, a

preponderance of the record evidence shows that: (a) the IEP team considered but rejected

homebound services for Student’s kindergarten year 36; (b) Parents declined to provide the school

with prescription medication to give Student in the event of a seizure; (c) Mother declined to

accompany Student to full-day kindergarten to administer treatment in the event of a seizure; (d)

APS nevertheless proposed that Student attend full-day kindergarten at her neighborhood school;

(e) pursuant to this proposal, the school would have had no way to provide or obtain prompt

treatment for Student’s life-threatening seizures; and, (f) the proposal would therefore have put



36 APS’ argument that the DPHO erred in finding that Mother requested homebound services for Student at the
March/April 2018 IEP meeting is beside the point. (Doc. 1 at 6; Doc. 12-1 at 397.) It is undisputed that the
March/April 2018 IEP team considered homebound services and rejected them. (Doc. 12-3 at 197.) Moreover, it
appears highly likely that Mother would have accepted homebound services had they been offered, in light of the fact
that, at the time of the due process hearing, she was trying to homeschool Student but was “not equipped to teach her.”
(Doc. 12-7 at 50, 56-57.)

                                                         35
Student’s life or health at unreasonable risk. (See, e.g., Doc. 12-7 at 50 (Mother testified that

sending Student to school without access to rescue medications would “basically put her life on

the line”).)

        As discussed in Section II.B., supra, a FAPE must be “reasonably calculated to enable the

child to receive educational benefits.” Endrew F., 137 S. Ct. at 995-96; Garcia, 520 F.3d at 1125.

An educational program that puts a student’s life or health at unreasonable risk does not satisfy

this standard. It is disturbingly obvious but nonetheless bears stating that, if Student were to die

or require hospitalization due to delayed treatment of a seizure, she would be unable to receive

educational benefits from her IEP. Id. Moreover, to the extent APS argues that Parents could have

mitigated the risk by providing the school with prescription medication or accompanying Student

to kindergarten, first and foremost, the Court finds that neither of these plans was included in the

March/April 2018 IEP the team accepted. Parents declined to provide the school with prescription

medication; Mother declined to accompany Student to kindergarten; and, there is no indication in

the record that APS included either plan in Student’s IEP over Parents’ objection.

        Moreover, even if APS had tried to, the law would have prohibited it from compelling

Parents to either provide Student’s school with prescription medication or accompany Student to

kindergarten. As previously noted, APS may not require Parents to obtain prescription medication

for Student as a condition of offering her services under the IDEA. 20 U.S.C. § 1412(a)(25)(A);

34 C.F.R. § 300.174(A); N.M. Admin. Code § 6.31.2.8(J); J.Y. ex rel. E.Y., 2014 WL 1320187, at

*6 n.14; Valerie J., 771 F. Supp. at 490. And, as a matter of first impression, the Court agrees

with Parents that to compel Mother to accompany Student to school over her objection would be

to impose a substantial financial burden, and therefore a “charge,” on the family in violation of the

IDEA’s mandate that a FAPE be free. Knable ex rel. Knable, 238 F.3d at 769. It is one thing for


                                                 36
APS to have accepted Mother’s volunteer services when she freely offered them, but would be

quite another for the district to try to compel them. For these reasons, the Court finds that Parents

have shown that APS failed to offer Student a FAPE for her kindergarten year and will affirm the

DPHO’s findings of fact and conclusions of law to that effect.

         The Court will also affirm the DPHO’s order requiring APS to offer Student homebound

services with the opportunity for limited school attendance at Parents’ option for her kindergarten

year. (Doc. 12-1 at 410-11.) The Court agrees with the DPHO’s conclusion that the homebound

setting with optional socialization opportunities would provide Student with a FAPE in the LRE

for kindergarten. This setting would allow Student to receive special education and related

services at public expense and preserve her access to prompt treatment for seizures without

impermissibly compelling Parents to either provide APS with prescription medication or

accompany her to school. 37 20 U.S.C. §§ 1401(9)(A), 1412(a)(25)(A); 34 C.F.R. § 300.174.

Moreover, neither side has identified any other viable plan that would offer Student a FAPE

meeting these criteria.

         APS argues that the DPHO nevertheless erred in ordering it to offer Student homebound

services because Parents did not request homebound services. (Doc. 15 at 23-26.) This argument

is both factually inaccurate and legally unfounded. The argument is factually inaccurate because

Parents did request homebound services at various times.                       For example, Mother requested

homebound services from Ms. Odegard in the fall of 2016; and, Parents requested homebound




37 The DPHO’s order gave Parents the ability to choose whether to limit Student’s kindergarten education to
homebound services or also send her to school a few hours per week for peer interaction. (Doc. 12-1 at 411-12
(requiring APS to “offer[]” Student “[s]ome additional time” at school).) As such, it gave Parents the ability to choose
whether to place Student in circumstances in which Mother would choose to accompany her to preserve her access to
cannabis in the event of a seizure. (See id. (“Mother may attend school during these . . . times, at her option, but she
is not required to.”).)
                                                          37
services with socialization opportunities in the Proposed Findings of Fact and Conclusions of Law

they submitted to the DPHO on October 2, 2018.

        The argument is legally unfounded because the IDEA does not necessarily limit the relief

a due process hearing officer can award to the relief a party proposes at a given stage of the

administrative process. Cf. Garcia, 520 F.3d at 1128 (IDEA “confers broad discretion on the

court” in fashioning equitable relief). In particular, while it is true that Parents did not propose

homebound services with socialization opportunities in their Request, the IDEA did not require

them to do so. It did require them to include in their Request “a proposed resolution of the problem

to the extent known and available to [them] at the time.” 20 U.S.C. § 1415(b)(7)(A)(IV); 34 C.F.R.

§ 300.153. However, the record shows that Parents did not know APS could provide homebound

services with socialization opportunities until the due process hearing, when Ms. Soo Hoo testified

that APS had provided another student with similar hybrid services. In short, the Court will not

rule out a viable FAPE ordered by the DPHO simply because Parents did not know to propose it

at the initial stage of the administrative process.

        The Court is not persuaded by APS’ argument that the DPHO erred in ordering it to offer

Student homebound services because complying with the DPHO’s order would jeopardize its

federal funding and subject its personnel to the risk of criminal prosecution. (Doc. 15 at 21-22;

Doc. 24 at 3.) APS hypothesizes that if it provides homebound services to Student, one of its staff

members could be in Student’s home providing services when Mother administers cannabis to

Student to stop a seizure. According to APS, if this were to occur, it could lose its federal funding,

and its staff member could be criminally prosecuted as a conspirator or an accessory.




                                                  38
       Regarding the first point, APS contends that it could lose its federal funding in this

hypothetical situation pursuant to the federal Drug-Free Workplace Act, 41 U.S.C. §§ 8101 et seq.

(“DFWA”). The DFWA defines a “[d]rug-free workplace” as

       a site of an entity—

       (A) for the performance of work done in connection with a specific contract or grant
       . . . ; and

       (B) at which employees of the entity are prohibited from engaging in the unlawful
       manufacture, distribution, dispensation, possession, or use of a controlled substance
       ....

41 U.S.C. § 8101(a)(5) (emphasis added); see also 34 C.F.R. § 84.635 (“Drug-free workplace

means a site for the performance of work done in connection with a specific award at which

employees of the recipient are prohibited from engaging in the unlawful manufacture, distribution,

dispensing, possession, or use of a controlled substance.”) (emphasis added).

       The DFWA requires a federal funding recipient to: (1) publish a statement notifying its

employees that “the unlawful manufacture, distribution, dispensation, possession, or use of a

controlled substance is prohibited in the grantee's workplace,” which it must give its employees

and with which they must comply as a condition of employment; (2) establish a “drug-free

awareness program” for its employees; (3) notify the granting agency of any employee’s criminal

drug statute conviction; (4) impose a sanction on any employee so convicted or require the

employee to participate in drug treatment; and, (5) make a good faith effort to maintain a drug-free

workplace by taking the foregoing steps. 41 U.S.C. § 8103(a).

       From these provisions it is clear that the DFWA obligates APS to take specific steps to

prevent its employees from engaging in the unlawful manufacture, distribution, dispensation,

possession, or use of a controlled substance. It does not obligate APS to take steps to prevent

students or their families from engaging in any of the prohibited acts. APS is therefore in no

                                                39
danger of losing its federal funding pursuant to the DFWA due to Mother’s actions. Moreover, an

APS employee who merely sees Mother give Student cannabis has not engaged in any of the acts

the DFWA prohibits; he has not, in other words, manufactured, distributed, dispensed, possessed,

or used cannabis. Thus, APS is in no danger of losing its federal funding pursuant to the DFWA

due to his actions, either. For these reasons, the Court concludes that providing Student with

homebound services will not jeopardize APS’ federal funding pursuant to the DFWA. 38

         Regarding the second point, the Court concludes that an APS staff member would not be

subject to criminal prosecution as a conspirator or an accessory in the hypothetical event that he is

providing services in Student’s home when Mother gives Student cannabis to stop a seizure. (Doc.

15 at 22; Doc. 24 at 3.)

         To prove a criminal conspiracy, the government must show: (1) an agreement with
         another person to violate the law; (2) knowledge of the essential objectives of the
         conspiracy; (3) knowing and voluntary involvement; and (4) interdependence
         among the alleged conspirators.

United States v. Keck, 643 F.3d 789, 793 (10th Cir. 2011).

         [P]roof is not sufficient if it merely shows that the defendant knew about the
         existence of the conspiracy or was associated with members of the conspiracy.
         Rather, the evidence must show the defendant knowingly joined the conspiracy
         with the intent to advance its purposes.

10th Cir. Crim. Pattern Jury Instruction 2.87 (2011 ed., updated Feb. 2018).

         With the exception of knowledge regarding Mother’s objectives, APS’ hypothetical

satisfies none of the elements required to sustain a conspiracy conviction. Without more, an APS

staff member who sees Mother give Student cannabis while he is in the home providing IDEA-

mandated special education or related services has not agreed to Mother giving Student cannabis.



38APS also argues that providing Student with homebound services could jeopardize its federal funding pursuant to
the IDEA, but it fails to provide any reasoned basis for this argument. (See generally Doc. 15 at 21-22; Doc. 24 at 3.)

                                                         40
He is not voluntarily involved with it. He and Mother are not interdependent with respect to it.

He has no intent to advance it. Rather, he merely has knowledge of it, which is insufficient to

sustain a conviction. Id.

       Similarly, APS’ hypothetical fails to satisfy the elements of aiding and abetting, which are

that “the defendant: (1) “willfully associated with [a] criminal venture, and (2) aided such venture

through affirmative action.” United States v. Delgado-Uribe, 363 F.3d 1077, 1084 (10th Cir.

2004) (brackets and quotation marks omitted). “[M]ere presence at a crime scene is insufficient

to prove aiding and abetting,” and “[a]lthough knowledge a crime is being committed is relevant,

some showing of intent to further the criminal venture must be introduced at trial.” Id. Without

more, however, APS’ hypothetical staff member has not willfully associated with Mother’s

administration of cannabis to Student, has taken no affirmative action to aid it, and has no intent

to further it. Rather, at most, he is merely present with knowledge that a crime is being committed,

which is insufficient to sustain an aiding and abetting conviction. Id.

       Finally, APS’ hypothetical situation fails to satisfy all of the elements of being an accessory

after the fact under 18 U.S.C. § 3, or of misprision of a felony under 18 U.S.C. § 4. To prove a

violation of 18 U.S.C. § 3, the prosecution must show:

       First: the defendant knew someone else had already committed [a crime].

       Second: the defendant then helped that person try to avoid being arrested,
       prosecuted or punished.

       Third: the defendant did so with the intent to help that person avoid being arrested,
       prosecuted or punished.

10th Cir. Crim. Pattern Jury Instruction 2.07.

       Similarly, to prove a violation of 18 U.S.C. § 4, the prosecution must show:

       First: a federal felony was committed . . . ;


                                                 41
       Second: the defendant had knowledge of the commission of that felony;

       Third: the defendant failed to notify an authority as soon as possible. . . ; and

       Fourth: the defendant did an affirmative act, as charged, to conceal the crime.

10th Cir. Crim. Pattern Jury Instruction 2.08. “Mere failure to report a felony is not a crime. The

defendant must commit some affirmative act designed to conceal the fact that a federal felony has

been committed.” Id.

       Again, without more, APS’ hypothetical situation fails to satisfy these elements. APS’

hypothetical staff member has done nothing to help Mother avoid arrest, prosecution, or

punishment and has evidenced no intent to do so. Nor has he committed any affirmative act

designed to conceal Mother’s administration of cannabis to Student. At most, he merely knows of

and has failed to report it, which is insufficient to sustain a conviction of either offense. In sum,

APS has failed to identify any crime for which a staff member could plausibly be prosecuted if he

saw Mother give Student cannabis while he was in the home providing services. The Court

therefore finds that APS and its staff members are not at risk of losing federal funding pursuant to

the DFWA or being criminally prosecuted for providing homebound services to Student, and that

the DPHO properly ordered APS to offer Student such services with socialization opportunities

for kindergarten.

                                             III. Conclusion

       For the reasons set forth above, (1) the Decision is REVERSED to the extent the DPHO

concluded that APS failed to offer Student a FAPE for preschool; and, (2) the Decision is

AFFIRMED to the extent the DPHO concluded that APS failed to offer Student a FAPE for

kindergarten and ordered APS to offer Student homebound services with optional socialization

opportunities for her kindergarten year.


                                                 42
IT IS SO ORDERED.

                    ____________________________________
                    KIRTAN KHALSA
                    UNITED STATES MAGISTRATE JUDGE
                    Presiding by Consent




                      43
